Citation Nr: 0200628	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  98-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ear 
disability, to include left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to January 
1974.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a decision dated in June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  The veteran submitted a 
notice of disagreement in July 1998 and a statement of the 
case was issued later in July 1998.  The veteran perfected 
his appeal in September 1998.  In February 1999, he provided 
testimony at a hearing before a Hearing Officer at the RO and 
supplemental statements of the case were issued in April 1999 
and August 2001.  

In March 2000, the Board remanded the matter to the RO for 
further development.  The requested development was 
accomplished; however, as the denial of the claim was 
continued, the case was returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  In May 1981, the Board denied the veteran's claim for 
service connection for a left ear disability, to include left 
ear hearing loss.  

2.  Evidence associated with the claims file since the 
Board's May 1981 decision is either duplicative or cumulative 
of evidence previously considered, or, if new, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The Board's May 1981 decision denying the veteran's claim 
for service connection for a left ear disability, to include 
left ear hearing loss, is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2001).

2.  The additional evidence associated with the file since 
the Board's May 1981 denial of the claim is not new and 
material; thus, the requirements to reopen the veteran's 
claim have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefines VA's obligations with respect 
to notifying and assisting a claimant.  See Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  Pertinent regulations that implement the Act 
recently were finalized.  Except as otherwise noted, those 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001). 

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision at this time, and that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).

The veteran's claim for service connection for a left ear 
disability, to include hearing loss, previously was 
considered and denied.  In May 1981, the Board denied the 
veteran's initial claim.  The evidence then of record 
consisted of the veteran's service medical records that show 
that upon entry into active service, decibel thresholds for 
the left ear were 35 at 500 hertz (hz), 25 at 1,000 hz and 15 
at 4,000 hz.  Defective hearing was diagnosed and the veteran 
was placed on profile with respect to his hearing.  The 
remainder of the service medical records is entirely negative 
with respect to any objective clinical notation of left ear 
pathology.  On service separation examination in January 
1974, audiometric testing revealed decibel thresholds of 0 to 
5 in the left ear.

The record in 1981 also included private treatment reports 
dated from January 1975 to 1980 which reflect that the 
veteran was treated for various disorders of the left ear and 
underwent tympanomastoidectomy with multiple follow-up 
surgeries in an effort to address the veteran's left ear 
problems.  In October 1980, the veteran testified at a 
hearing before a Hearing Officer at the RO that he was forced 
to stand in a sewage ditch on several occasions as punishment 
for not completing training runs and subsequently developed 
recurrent ear infections for which he sought treatment.

Based on its review of the evidence then of record, the Board 
concluded that the veteran's left ear hearing loss preexisted 
service and was not aggravated by service.  It was further 
determined that there was no evidentiary basis to establish 
the presence of left ear pathology during service and that 
there was no evidence to link any current ear pathology to 
service.

The veteran filed a petition to reopen his claim for service 
connection for a left ear disability in February 1998; the 
denial of that claim culminated in the current appeal.  
Hence, adjudication of this claim involves discussion and 
application of the laws governing finality and attempts to 
reopen previously denied claims.  The May 1981 decision by 
the Board is final, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.156(a), 20.1105 (2001).  

In this regard, the Board notes that unless the Chairman 
orders reconsideration, or one of the other exceptions to 
finality apply, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Here, the veteran did not request 
reconsideration of the Board's decision, and no other 
exception to finality applies; hence, the May 1981 decision 
is final as to the evidence then of record.  Id.  

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Hence, the Board will apply the version of 3.156(a) 
in effect prior to August 29, 2001; that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (here, the Board's May 1981 denial) 
in determining whether a claim must be reopened.  See Evans 
v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The additional evidence associated with the veteran's claims 
file since the Board's May 1981 denial consists of private 
medical reports and statements from Drs. Weitzel, Jauch and 
Toll; VA treatment reports from the VA Medical Centers 
(VAMCs) in White River Junction and Boston; outpatient 
treatment reports from the Northeastern Vermont Regional 
Hospital; the transcript of the veteran's February 1999 
hearing before a Hearing Officer at the RO; and lay 
statements from the veteran and his relatives.  

The medical evidence associated with the claims file since 
the prior final denial is, for the most part, "new" in the 
sense that it was not previously of record.  However, none of 
this evidence is "material" for purposes of reopening the 
claim.  The medical records reflect treatment for chronic 
left ear problems, to include numerous surgical procedures.  
However, this evidence includes nothing to medically indicate 
that the any hearing loss previously determined to have pre-
existed service was, in fact, aggravated during service, or 
that any left ear problems (other than hearing loss) began 
prior to July 1975, approximately 18 months after the veteran 
was discharged from active duty.  As such, this evidence 
simply is not probative of the question of whether a left ear 
disability, to include left ear hearing loss, was incurred or 
aggravated in service, the pivotal issue underlying the 
veteran's claim for service connection.  Hence, this evidence 
does not bear directly and substantially upon the specific 
matter under consideration, and, thus, is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  

Likewise, the lay evidence added to the claims file since May 
1981 does not constitute new and material evidence to reopen 
the claim.  Testimony provided by the veteran during his 
February 1999 hearing essentially reiterated his arguments 
and testimony set forth at his prior hearing in October 1980, 
which was previously considered by the Board.  Reiteration of 
previously made allegations and arguments cannot constitute 
new evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Furthermore, none of the statements by the veteran 
or other lay persons who submitted statements on his behalf 
can be considered material evidence to reopen the claim.  The 
veteran and his relatives are laypersons, not shown to 
possess the medical expertise and training to competently 
offer an opinion as to whether any current left ear 
disability was incurred or aggravated in active service; 
hence, lay statements purporting to do so do not constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where, as here, resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the May 
1981 Board decision, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that 
there is a nexus between the veteran's left ear disorder and 
his service in the military.  As such, none of the evidence 
is new and material for the purpose of reopening the claim, 
and the May 1981 denial remains final.  

The Board acknowledges that in addition to considering 
whether the veteran had submitted evidence that was new, and 
relevant and probative (material), in the July 1998 Statement 
of the Case, the RO also referred to the third criterion 
(formerly considered by the Board in accordance with the 
Court's case law) that in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility of a 
change in outcome of the case on the merits.  See Evans, 9 
Vet. App. at 283, citing Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  As noted above, in the Hodge decision, the 
Federal Circuit held that there was no such legal 
requirement.  However, in subsequent supplemental statements 
of the case in April 1999 and August 2001, the RO adjudicated 
the veteran's claim pursuant to standard set forth in Hodge, 
effectively correcting any prior error in the legal standard 
utilized.   

Furthermore, as regards the applicability of the Veterans 
Claims Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim, it does not appear that the duty to assist and 
notification provisions of the Act are applicable to this 
issue.  Moreover, as indicated above, because the petition to 
reopen was filed prior to August 29, 2001, any duties set 
forth in the revised version of 38 C.F.R. § 3.156(a), 
promulgated pursuant to the Act, are not applicable in this 
appeal.  

In any event, however, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim for service 
connection for a left ear disability.  They also have been 
afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
this claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

Under these circumstances, the veteran is not prejudiced by 
the Board's consideration of the appeal at this time, and the 
petition to reopen the claim for service connection for a 
left ear disorder must be denied.  Because the veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for a left ear disability, 
to include hearing loss, the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

